File No. 812-[ ] UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order (i) under Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”) granting an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, (ii) under Sections 6(c) and 17(b) of the 1940 Act granting an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and (iii) under Section 12(d)(1)(J) of the 1940 Act granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act In the Matter of The Dreyfus Corporation Mellon Capital Management Corporation Dreyfus ETF Trust 200 Park Avenue New York, NY 10166 Please send all communications to: Jeff Prusnofsky The Dreyfus Corporation 200 Park Avenue New York, NY 10166 With a copy to: Maria Gattuso Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, NY 10166 TABLE OF CONTENTS I Actively Managed Exchange Traded Funds 3 A. Applicants 3 1 The Trust 3 2 The Adviser 3 3 The Sub-Adviser 3 4 The Distributor 3 B. The Funds and their Investment Objectives 4 1 The Initial Fund and its Investment Objective 4 2 The Funds and Their Investment Objectives 4 3 Benefits of Funds to Investors 5 C. Capital Structure and Voting Rights; Book Entry 5 D. Exchange Listing 6 E. Purchases and Redemptions of Shares and Creation Units 6 1 General 6 2 NSCC Process, DTC Process and Process for the Funds 8 3 Transaction Fees 9 4 Timing and Transmission of Purchase Orders 9 5 Payment for Creation Units 10 6 Rejection of Creation Unit Purchase Orders 10 7 Redemption 11 8 Pricing of Shares 12 F. Shareholder Transaction and Operational Fees and Expenses 12 G. Dividend Reinvestment Service 12 H. Availability of Information 13 I. Sales and Marketing Materials; Prospectus Disclosure 13 II Funds of Actively Managed Exchange-Traded Funds 14 A. The Investing Funds 14 B. Proposed Transactions 14 C. Fees and Expenses 14 D. Conditions and Disclosure Relating to Section 12(d)(1) Relief 14 III Request for Exemptive Relief and Legal Analysis 14 A. Sections 2(a)(32) and 5(a)(1) of the 1940 Act 15 B. Section 22(d) of the 1940 Act and Rule 22c-1 under the 1940 Act 15 C. Section 22(e) of the 1940 Act 17 D. Sections 17(a)(1) and 17(a)(2) of the 1940 Act relating to ETF Relief 18 E. Section 12(d)(1) of the 1940 Act 20 F. Sections 17(a)(1) and 17(a)(2) of the 1940 Act relating to Section 12(d)(1) Relief 23 G. Discussion of Precedent 24 IV Conditions 24 A. ETF Relief 24 B. Section 12(d)(1) Relief 25 V Procedural Matters 27 ii UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of: The Dreyfus Corporation Mellon Capital Management Corporation Dreyfus ETF Trust File No. 812-[ ] Application for an Order under Section 6(c) of the Investment Company Act of 1940 (the “1940 Act”) granting an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act granting an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act. SUMMARY OF APPLICATION In this application (“ Application ”), The Dreyfus Corporation (“ Dreyfus ”), Mellon Capital Management Corporation (“ Mellon Capital ”) and Dreyfus ETF Trust (the “ Trust ” and, together with Dreyfus and Mellon Capital, “ Applicants ”), request an order under Section 6(c) of the Investment Company Act of 1940, as amended (the “ 1940 Act ”) granting an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940 Act and Rule 22c-1 under the 1940 Act, under Sections 6(c) and 17(b) of the 1940 Act granting an exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and under Section 12(d)(1)(J) of the 1940 Act granting an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the 1940 Act (the “ Order ”). Applicants are seeking an order for an exemption from Sections 2(a)(32), 5(a)(1), 17(a)(1) and 17(a)(2), 22(d) and 22(e) of the 1940 Act and Rule 22c-l under the 1940 Act (“ ETF Relief ”) to permit the Trust to create and operate a series with an actively managed investment portfolio (the “ Initial Fund ”) that will offer exchange-traded shares (“ Shares ”). As an initial matter, it is important to note that the Securities and Exchange Commission (the “ Commission ”) has issued orders on exemptive applications that involve actively managed exchange traded funds (“ ETFs ”) seeking relief substantially identical to the relief that Applicants are requesting. [1] Applicants request that the Order requested herein apply not only to the Initial Fund but also to any future series of the Trust offering Shares as well as other future open-end management companies (a “ Future Registrant ” and together with the Trust, a “ Registrant ”) and any future series of any Registrant offering Shares that may utilize active management investment strategies (collectively, “ Future Funds ”). Any Future Fund will (a) be advised by Dreyfus or an entity controlling, controlled by, or under common control with Dreyfus (Dreyfus and each such other entity and any successor thereto included in the term “ Adviser ”), and (b) comply with the terms and conditions of the Application. [2] The Initial Fund and Future Funds together are referred to herein as the “ Funds .” Each Fund will operate as an actively managed ETF. [1] See, e.g ., DBX ETF Trust, et al., Investment Company Act Release Nos. 30770 (Oct. 29, 2013) and 30811 (Nov. 26, 2013); VTL Associates, LLC, et al., Investment Company Act Release Nos. 30763 (Oct. 24, 2013) and 30789 (Nov. 19, 2013); Principal Management Corporation, et al., Investment Company Act Release Nos. 30692 (Sept. 20, 2013) and 30742 (Oct. 16, 2013); Horizons ETFs Management (USA) LLC and Horizons ETF Trust, Investment Company Act Release Nos. 30680 (Aug. 27, 2013) (notice) and 30695 (Sept. 24, 2013); Emerging Global Advisors, LLC, et al., Investment Company Act Release Nos. 30382 (Feb. 13, 2013) (notice) and 30423 (Mar. 12, 2013) (order); Franklin Advisers, Inc., et. al., Investment Company Act Release Nos. 30312 (Dec. 19, 2012) (notice) and 30350 (Jan. 15, 2013) (order); Arrow Investment Advisers, LLC, et al., Investment Company Act Release Nos. 30100 (June 7, 2012) (notice) and 30127 (July 3, 2012) (order). [2] For the purposes of the requested order, a “successor” is limited to an entity or entities that result from a reorganization into another jurisdiction or a change in the type of business organization, or the legal successor to a merger, reorganization or other business combination. 1 The Order would permit (i) Shares of the Funds to trade on a Stock Exchange (as defined below) at prices set by the market rather than at net asset value per Share (“ NAV ”); (ii) certain Funds that invest in foreign equity securities to pay redemption proceeds more than seven (7) calendar days after Shares are tendered for redemption; (iii) Shares to be redeemable in large aggregations only (“ Creation Units ”); and (iv) certain affiliated persons of the Registrants to buy securities or other property from, and sell securities or other property to, the Funds in connection with the in kind purchase and redemption of the Creation Units. Shares of each Fund will be purchased from the applicable Registrant only in Creation Units. Creation Units will be separable upon issue into such individual Shares, which will be listed and traded at negotiated prices on a national securities exchange as defined in Section 2(a)(26) of the 1940 Act (“ Stock Exchange ”). The Shares themselves will not be redeemable to the applicable Registrant unless combined into a Creation Unit. Applicants are also requesting that the Order permit certain investment companies registered under the 1940 Act to acquire Shares beyond the limitations in Section 12(d)(1)(A) and permit the Funds, and any principal underwriter for the Funds, and any broker or dealer registered under the Securities Exchange Act of 1934 (the “ Exchange Act ” and such persons registered under the Exchange Act, “ Brokers ”), to sell Shares beyond the limitations in Section 12(d)(1)(B). Applicants request that any exemption under Section 12(d)(1)(J) apply: (1) with respect to Section 12(d)(1)(B), to any Fund that is currently or subsequently part of the same “group of investment companies” as the Initial Fund within the meaning of Section 12(d)(1)(G)(ii) of the 1940 Act as well as any principal underwriter for the Funds and any Brokers selling Shares of a Fund to an Investing Fund (as defined below); and (2) with respect to Section 12(d)(1)(A), to each management investment company or unit investment trust registered under the 1940 Act that is not part of the same “group of investment companies” as the Funds, and that enters into a FOF Participation Agreement (as defined herein) to acquire Shares of a Fund (such management investment companies are referred to herein as “ Investing Management Companies ,” such unit investment trusts are referred to herein as “ Investing Trusts ,” and Investing Management Companies and Investing Trusts together are referred to herein as “ Investing Funds ”). Investing Funds do not include the Funds. This relief would permit the Investing Funds to acquire Shares of the Funds beyond the limitations set forth in Section 12(d)(1)(A), and the Funds, their principal underwriters and any Brokers to sell Shares of the Funds to Investing Funds beyond the limitations set forth in Section 12(d)(1)(B) (“ Section 12(d)(1) Relief ”). The Future Funds might include one or more ETFs that invest in other open-end and/or closed-end investment companies and/or ETFs (each such ETF a “ FOF ETF ”). For purposes of complying with Section 12(d)(1) of the 1940 Act, a FOF ETF will either comply with one of the relevant statutory exemptions, for example, Sections 12(d)(1)(F) or 12(d)(1)(G), alone or in conjunction with Rules 12d1-1, 12d1-2, or 12d1-3. In addition, a FOF ETF may invest in certain other ETFs in different groups of investment companies pursuant to exemptive relief that those ETFs have obtained from Section 12(d)(1). [3] All entities that currently intend to rely on the Order are named as Applicants. Any entity that relies on the Order in the future will comply with the terms and conditions of the Application. An Investing Fund may rely on the Order only to invest in Funds and not in any other registered investment company. In connection with the Section 12(d)(1) Relief, Applicants are further requesting relief under Sections 6(c) and 17(b) from Sections 17(a)(1) and 17(a)(2) to permit a Fund to sell its Shares to and redeem its Shares from, and engage in the “in-kind” transactions that would accompany such sales and redemptions with, certain Investing Funds of which the Funds are affiliated persons or affiliated persons of affiliated persons. No form having been specifically prescribed for this Application, the Applicants proceed under Rule 0-2 of the General Rules and Regulations of the Commission. [3] In no case, however, will a Fund that is an FOF ETF rely on the exemption from Section 12(d)(1) being requested in this Application. 2 I. Actively Managed Exchange Traded Funds. A. Applicants 1. The Trust . The Trust, which is organized as a Massachusetts business trust, will be an open-end management investment company. The Trust will be organized as a series fund with multiple series but will initially be comprised of a single series, the Initial Fund. The Trust will be overseen by a Board of Trustees (the “ Board ,” the members of which are referred to as “ Trustees ”), which will maintain the composition requirements of Section 10 of the 1940 Act. [4] The investment objective of the Initial Fund will be to seek capital growth. The Trust will be registered with the Commission as an open-end management investment company and will offer and sell its Shares pursuant to a registration statement on Form N‑1A to be filed with the Commission under the Securities Act of 1933, as amended (the “ Securities Act ”), and the 1940 Act (a “ Registration Statement ”). Each Fund will adopt fundamental policies consistent with the 1940 Act and be classified as “diversified” or “non-diversified” under the 1940 Act. Each Fund intends to maintain the required level of diversification, and otherwise conduct its operations, so as to meet the regulated investment company (“ RIC ”) diversification requirements of the Internal Revenue Code of 1986, as amended (the “ Code ”). 2. The Adviser . Dreyfus will be the investment adviser to the Initial Fund. Dreyfus is a corporation organized under the laws of the state of New York. Dreyfus has its principal office located at 200 Park Avenue, New York, New York 10166 . Dreyfus is registered with the Commission as an investment adviser under Section 203 of the Investment Advisers Act of 1940, as amended (“ Advisers Act ”). Any Adviser to a Future Fund will be registered with the Commission as an investment adviser under Section 203 of the Advisers Act. The Adviser, subject to the oversight and authority of the Board, will develop the overall investment program for each Fund. The Adviser will arrange and oversee the provision of necessary services for each Fund (including custodial, transfer agency and administration services) and furnish office facilities, equipment, services and executive and administrative personnel necessary for managing the investment program of each Fund. The Adviser may enter into sub-advisory agreements with one or more investment advisers, each of which will serve as a sub-adviser to a Fund (each, a “ Sub-Adviser ”). Any Adviser and each Sub-Adviser will be registered with the Commission as an investment adviser under Section 203 of the Advisers Act. Each Sub-Adviser may have a number of other clients, which may include open-end management investment companies that are registered under the 1940 Act, separately managed accounts for institutional investors, privately offered funds that are not deemed to be “investment companies” in reliance on Sections 3(c)(1), (3)(c)(7) or 3(c)(11) of the 1940 Act, closed-end funds and business development companies (collectively, “ Client Accounts ”). 3. The Sub-Adviser . Mellon Capital will be the Sub-Adviser to the Initial Fund. Mellon Capital is registered with the Commission as an investment adviser under the Advisers Act. It is an affiliate of Dreyfus and, like Dreyfus, a wholly-owned indirect subsidiary of The Bank of New York Mellon Corporation. Mellon Capital manages global quantitative-based investment strategies for institutional and private investors. Its principal office is located at 50 Fremont Street, San Francisco, CA 94105. 4. The Distributor . The Board will select and approve a Broker to act as the distributor and principal underwriter of the Funds (the “ Initial Distributor ”) pursuant to a distribution agreement between the Initial Distributor and the Trust. The Trust or a Future Registrant may also enter into additional distribution agreements with one or more other Brokers (each, a “ Future Distributor ”). The Initial Distributor and the Future Distributors are each referred to as a “ Distributor .” Applicants request that the Order requested herein apply to the Distributors, which will comply with the terms and conditions of this Application. The Distributors will act as distributor and principal underwriter of one or more of the Funds and will distribute Shares on an agency basis. The Distributor of any Fund may be an “affiliated person” or an affiliated person of an affiliated person of that Fund’s Adviser and/or Sub-Advisers. [4] The term “Board” includes any board of directors or trustees of a Future Registrant, if different. 3 No Distributor, Adviser, Sub-Adviser, Registrant, or Fund is, or will be, affiliated with any listing Stock Exchange. B. The Funds and their Investment Objectives. 1. The Initial Fund and its Investment Objective . Subject to market conditions, Applicants expect the Initial Fund to have the following investment objective and policies. The investment objective of the Initial Fund will be to seek capital growth. The Initial Fund will seek to achieve its investment objective by investing primarily in a diversified portfolio of equity and fixed income securities, other debt instruments and certain derivative instruments as will be more fully described in the Trust’s Registration Statement. The Initial Fund may also invest in other types of securities and investments related to achieving its investment objective, including any Portfolio Instruments (as defined below). The Initial Fund (and any Future Fund) may invest in both developed and emerging markets. In addition, the Initial Fund (and any Future Fund) may use short sales to enhance returns as part of an overall investment strategy or to offset a potential decline in the value of other holdings ( i.e ., hedging), although the Initial Fund (and any Future Fund) is not required to hedge and may choose not to do so. 2. The Funds and Their Investment Objectives . The Adviser and/or a Sub-Adviser will seek to achieve each Fund’s investment objective by utilizing an active management investment strategy. [5] The Funds may invest in a broad variety of investments (referred to collectively in this Application as “ Portfolio Instruments ”) which may include, but are not limited to, fixed income securities and/or equity securities (or a combination of the two), currencies traded in U.S. and/or non-U.S. markets, derivatives, repurchase agreements, reverse repurchase agreements, government securities, cash and cash equivalents, commodities, indexed and inverse floating rate securities, floating and variable rate instruments, convertible instruments, preferred stocks, rights, warrants, options contracts, futures contracts, swap agreements, real estate investment trusts, shares of other ETFs, UITs and exchange-traded notes, shares of money market mutual funds or other investment companies or pooled investment vehicles, foreign currency, mortgagebacked securities (including to-be-announced transactions or “ TBA Transactions ” [6] ), asset-backed securities, municipal debt securities, when-issued securities, delayed delivery transactions and forward commitment transactions. The Funds may also hold short positions in securities (“ Short Positions ”) in accordance with their investment objectives. The Funds may invest in “ Depositary Receipts .” Depositary Receipts are typically issued by a financial institution (a “ Depository ”) and evidence ownership in a security or pool of securities that have been deposited with the Depository. [7] A Fund will not invest in any Depositary Receipts that the Adviser and/or Sub-Adviser deems to be illiquid or for which pricing information is not readily available. [8] If a Fund invests in derivatives, then (a) the Fund’s Board will periodically review and approve [5] One or more Future Funds may apply an active management investment strategy to an index sponsored by an affiliated person of Dreyfus or Mellon Capital, or a person who is not an affiliated person of Dreyfus or Mellon Capital. [6] A TBA Transaction is a method of trading mortgage-backed securities. In a TBA Transaction, the buyer and seller agree upon general trade parameters such as agency, settlement date, par amount and price. The actual pools delivered generally are determined two (2) days prior to the settlement date. [7] Depositary Receipts include American Depositary Receipts (“ ADRs ”) and Global Depositary Receipts (“ GDRs ”). With respect to ADRs, the Depository is typically a U.S. financial institution and the underlying securities are issued by a foreign issuer. The ADR is registered under the Securities Act, on Form F-6. ADR trades occur either on a Stock Exchange or off-exchange. Financial Industry Regulatory Authority (“
